DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 is objected to because of the following informalities:  it appears the claim is missing a word in line 6 and should be amended as follows: 
“…that is spaced from the lower - - protrusion  - - in a second direction…”  
Claim 5 is objected to because of the following informalities: a period is missing at the end.
Claims 11, 19 and 25 are objected to because of the following informalities: the term “device” should be changed to “apparatus” for consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the third direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim, since the claim depends from claim 4, and the third direction is recited in claim 5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,289,288 in view of US Patent App. 2003/0195522 (McNicholas et al.).  The claims of the ‘288 patent recite a method of pushing an IOL through an injector that comprises a plunger with a protrusion (which corresponds with the upper protrusion of the instant claims) on the distal end, wherein when the tapered portion of the injector causes folded portions of the IOL to apply a force to the protrusion of the lens as they move along the lens traveling axis (see especially claims 1, 4-6, 9-10, 15, 17 and 18).  
The ‘288 patent claims fail to recite both an upper and lower protrusion on the plunger and an indentation defining a slot between the upper and lower protrusion.  McNicholas teaches that it was known in the art at the time of the claimed invention for a plunger for an IOL injector to have a distal end comprising a slot (!66) between an upper protrusion (portion of tip 156 above slot 166 in Figure 6C) and a lower protrusion (164).  Since both plungers are directed towards pushing an IOL through an injector, it would have been obvious to modify the claims of the ‘288 patent to recite a second protrusion and an indentation defining a slot between the protrusions, as taught by McNicholas, as the modification involves a combination of known IOL plunger tip configurations according to known methods that arrives at a predictable result.  
Regarding claim 5, the plunger in Figures 7A-7D of McNicholas renders obvious the concept of one protrusion being offset from a midpoint (see 192 in Figure 7D) and a protrusion (192) having a width less than that of the slot (186).  Since both plungers are directed towards pushing an IOL through an injector, it would have been obvious to modify the claims of the ‘288 patent to recite a protrusion having a width less than a slot and a protrusion being offset from a midpoint, as taught by McNicholas, as the modification involves a combination of known IOL plunger tip configurations according to known methods that arrives at a predictable result.  
Claims 6 is anticipated by at least claims 1 and of the ‘288 patent.
Claim 7 is anticipated by at least claims 1 and 10 of the ‘288 patent.
Regarding claim 8, McNicholas renders obvious the limitation of a rounded end, as Figure 6D best illustrates a rounded surface of the distal tip (156).
Claim 10 is anticipated by at least claim 1 of the ‘288 patent.

Claims 13-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,405,971 in view of US 6,497,708 (Cumming). The claims of the ‘971 patent recite an intraocular lens injector having a plunger with an upper protrusion, lower protrusion, an uppermost surface extending between lateral sides, a slot between protrusions, and an indentation formed by non-parallel walls that intersect, as required in claims 1 and 22.  Although the claims of the ‘971 patent does not state the step of pushing an IOL and/or applying a force to the plunger protrusion, as recited in claims 1, Cumming teaches that a plunger tip may be configured such that an IOL folds about an upper protrusion (46/48) as it is pushed through a tapered transition region such that it compresses radially inwardly.  The radial inward compression of the IOL applies at least some degree of radially inward force to the plunger, which is orthogonal to the lens traveling axis.  Since the folding and compression of an IOL about a plunger tip protrusion was known at the time of the ‘971 invention, it would have been obvious to recite this function in the claims, as the modification merely involves the combination of known IOL plunger tips according to known methods that obtains predictable results. 
The ‘971 claims further anticipate claims 14-16, 23, and 27-29, regarding a second indentation, structures of the injector and forces applied by the IOL.  
Claim 17 is anticipated by claim 6 of the ‘971 patent.  
Claim 18 is rendered obvious by the disclosure of Cumming that the IOL has an optical part (28) and support parts (30). 
Regarding claims 19 and 25: claim 7 of the ‘971 patent states the injector has a storage region, so it would have been obvious to recite the function of this region as a method step. 
Regarding claims 20 and 26: claim 8 of the ‘971 patent recites a slider, so it would have been obvious to recite the function of this component as a method step. 
Claim 1 of ‘971 anticipates claim 21. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 4-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 6,497,708 (Cumming).
Cumming discloses an IOL injector (10 in Figure 1) comprises a plunger (40) having an upper protrusion (46/48) and a lower protrusion (54; the bottom edge of the curved surface meets the broad requirement of a protrusion).  The upper protrusion (46/48) extends distally beyond the lower protrusion (54) along a lens travelling axis.  The upper protrusion (46/48) is spaced from the lower protrusion in a vertical direction (perpendicular to the lens traveling axis).  An indentation forms a slot between these protrusions.   
Figure 4 illustrates the plunger (40) pushing the IOL (16) through a tapered region (22) of the injector, wherein the IOL is folded around the upper protrusion (46/48).  Although Cumming does not explicitly use the phrase “applying a force to the upper protrusion in a direction orthogonal to the lens traveling axis”, it is clear from the illustrations and description that the tapered lumen of the nozzle (22) of the injector compresses the IOL inwardly as it is pushed from the position of Figure 2 to the position of Figure 3, and further out of the tip (25).  The inwardly compressing IOL thus applies a force to the upper protrusion, about which the IOL is wrapped, in a radially inward direction, which is orthogonal to the lens traveling axis.  
In regards to claim 5, one wing (48) or (50) meets the requirement of the upper protrusion having a width less than the width of the slot (which corresponds to the wall above the lower protrusion 54), and the upper protrusion being offset from the midpoint in a third direction.
Regarding claim 7, the injector has a main body with a storage region (18), a tapered transition region (22) and a nozzle (24/25). 
Regarding claim 8, the upper protrusion has a rounded end (46 in Figure 5). 
Regarding claim 9, the plunger of Cumming can be described as having two upper protrusions (48 and 50) spaced apart in a third direction. 
Regarding claim 10, the IOL has an optical part (28) and support parts (30).  The plunger has a lens contact surface (54) with which it pushes the IOL (see especially Figure 7.
In regards to claim 11, the term “storing” is given its broadest reasonable interpretation to encompass any length of time in which the lens is housed within the storage region (18) (column 2, lines 57-65). 
Regarding claim 12, the IOL is pushed with a slider (ram 32) before being pushed by the plunger (see Fig 11A-B).

Allowable Subject Matter
Claims 13-29 are allowable over prior art.  The following is a statement of reasons for the indication of allowable subject matter:   Delivery devices for intraocular lenses with a plunger for pushing the lens through a tapered region that compresses the lens to a smaller profile are well known in the prior art.
WO 2007/037223 (see US 2009/0036898 for translation) discloses a slider (15) and a relatively moveable plunger (17) for pushing an IOL through an injector.  The slider has a deflectable protrusion (25) that is pushed downwardly by tapered walls of the injector body to aid in folding the IOL.  The plunger itself does not include protrusions, and the slider does not have a lower protrusion on to the slider would  but does not comprise a lower protrusion.  
USPN 6447520 discloses a plunger having two protrusions (132a and b) of differing lengths (see especially Figure 10B) spaced by a slot (130), but fails to disclose forces applied to the protrusion.
USPAP 2001/0020171 discloses a plunger with a slot (72 ) between upper and lower protrusions (68 & 69 in Figure 5), but fails to disclose the upper protrusion longer than the lower one and a force applied to the upper protrusion.
USPN 5772666 discloses a plunger for an IOL with two protrusions (22j and 22k) spaced by a slot (see Figure 13).
The prior art fails to disclose or render obvious the particular structure of a plunger having a slot between upper and lower protrusions in combination with an indentation that is formed by non-parallel walls that intersect and which extends proximally from the upper protrusion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771